Citation Nr: 9907087	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
payable pursuant to the provisions of 38 U.S.C.A. § 1151, for 
the cause of the veteran's death, claimed to have resulted 
due to medications prescribed in a VA facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from September 1942 to November 1945.  
The veteran died in April 1995.  The appellant is the 
veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

In a September 1996 rating decision, entitlement to accrued 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
glaucoma and cataracts with fiscal loss and residuals of 
compression fractures of the 8th and 9th thoracic vertebrae 
were denied.  In a separate September 1996 rating decision, 
entitlement to dependency and indemnity compensation benefits 
payable pursuant to the provisions of 38 U.S.C.A. § 1151, for 
the cause of the veteran's death, claimed to have resulted 
due to medications prescribed in a VA facility, was denied.  
In September 1996, the appellant was notified of the 
September 1996 decision which denied entitlement to 
dependency and indemnity compensation benefits payable 
pursuant to the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, claimed to have resulted due to 
medications prescribed in a VA facility.  In September 1996, 
correspondence was received from a service organization 
allegedly on the appellant's behalf as to the issue of 
entitlement to dependency and indemnity compensation benefits 
payable pursuant to the provisions of 38 U.S.C.A. § 1151, for 
the cause of the veteran's death, claimed to have resulted 
due to medications prescribed in a VA facility.  In October 
1996, the RO informed the appellant that the September 1996 
correspondence could not be accepted as a notice of 
disagreement since it was signed by a service organization 
representative and she was not currently represented by a 
service organization.  In addition, the appellant was 
notified of the denial of accrued benefits and of her 
procedural and appellate rights.  

In October 1996, the appellant designated her representative 
and again submitted a copy of her September 1996 
correspondence.  This correspondence is accepted as her 
notice of disagreement.  In December 1996, she was sent a 
statement of the case as to the issue of entitlement to 
dependency and indemnity compensation benefits payable 
pursuant to the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death, claimed to have resulted due to 
medications prescribed in a VA facility.  In January 1997, 
the appellant's substantive appeal was received.  

In November 1998, the appellant's representative submitted an 
informal hearing presentation.  In this correspondence, the 
representative seeks to reopen the claim for entitlement to 
accrued benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) 
for glaucoma and cataracts with fiscal loss and residuals of 
compression fractures of the 8th and 9th thoracic vertebrae.  
The Board refers this issue to the RO for appropriate 
development.  


REMAND

As an initial matter, the Board notes that there has been 
significant changes in the law applicable to claims pursuant 
to 38 U.S.C.A. § 1151, and these compel us to provide a 
discussion in this regard, in some detail here.  Under the 
provisions of 38 U.S.C.A. § 1151, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except e 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") wn v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having discussed the applicable legal criteria, the Board 
notes that it has been contended that the prednisone 
treatment the veteran was receiving from the VA during his 
life time, caused, or contributed substantially and 
materially to the cause of his death.  The veteran died in 
April 1995, while an in-patient at a VA hospital.  At that 
time, he was 78 years old and was not service-connected for 
any disability.  His Certificate of Death lists the immediate 
cause of death as arrhythmia, which was due to or as a 
consequence of urosepsis, and that another significant 
condition contributing to death was paraplegia.  

The medical evidence associated with the claims file includes 
records dated in 1987, and 1992, which reflect that the 
veteran was prescribed prednisone, which was evidently used 
for the treatment of chronic obstructive pulmonary disease.  
In addition, the evidence includes a photocopy of a letter 
dated in July 1995, from a VA physician to the appellant, in 
which this physician suggests a connection between the 
veteran's use of prednisone, and a rapid spread of an 
infection, which ultimately caused the veteran's heart to 
stop, and his death.  Significantly, however, the record does 
not include any of the medical records upon which this 
conclusion was based, or indeed, any medical records of the 
veteran's treatment later than 1992.  Since the Board is 
required to consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support its conclusions, the record before it must 
be complete.  Because the current record on appeal does not 
include any medical evidence from the period leading up to 
the veteran's death, or even the records from the veteran's 
terminal hospitalization, that included an autopsy, the case 
must be returned to the RO so that this evidence may be 
assembled.  Moreover, after all these records have been 
obtained, they should then be referred to a VA physician for 
his or her review and opinion, based on all the evidence, as 
to whether or not there was a causal relationship between the 
nature of treatment provided by VA, and the cause of the 
veteran's death.

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should contact the appellant and ask 
that she identify those places at which the veteran 
received medical treatment during the year prior to 
his death.  After obtaining any appropriate 
authorization, the RO should attempt to obtain, and 
associate with the claims file, copies of the 
records the appellant has identified.  

2.  The RO should associate with the claims file, 
copies of the medical records generated during the 
course of the veteran's terminal hospitalization at 
the Boston, VA Medical Center, including any 
autopsy report.  

3.  After the records identified in paragraphs 
numbered 1 and 2 above, have been obtained, the 
claims file should be referred to an appropriate VA 
physician for review of the entire record.  
Specifically, the physician should be requested to 
express an opinion as to whether it is at least as 
likely as not that the prednisone treatment the 
veteran received from VA caused or aggravated a 
condition which led to his death.  In rendering 
this opinion, the physician need not address 
whether this treatment was properly administered, 
since the requirement for the appellant to show 
fault or accident to prevail, is not present in 
this case.  A complete rationale should be provided 
for the opinion expressed, and in the event that 
this opinion should differ from any other opinion 
already of record, that difference should be fully 
explained.  

4.  Next, the RO should review the claims file, 
including any additional evidence received, and 
readjudicate the appellant's claim for dependency 
and indemnity compensation benefits payable 
pursuant to the provisions of 38 U.S.C.A. § 1151, 
for the cause of the veteran's death.  If the 
determination remains unfavorable to the appellant, 
the RO should furnish her, and her representative, 
with a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.  Thereafter, 
the appellant and her representative should be 
given the opportunity to respond, and the case 
returned to the Board for further appellate 
consideration, if otherwise in order. 


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to ensure due process to the appellant.  No 
action is required by the appellant until she receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
